Salinger, J.
(concurring specially). I concur in affirmance, but I do so upon the single ground that the city has full power to order the vacation of a street or alley, and to transfer the ground after the vacation has been completed. It follows that certiorari will not lie, for that reviews only an exceeding of power or other illegal action. I am not inclined to follow the case of California P. R. Co. v. Central Pacific Railroad Co., 47 Cal. 528, which sustains certiorari because vacation had been ordered without pre-ascertainment and prepayment of damages. But I think the decision has no occa*546sion to determine whether onr constitutional provision regarding pre-ascertainment and prepayment of damages applies here. I dissent from so much of the opinion as does this for reasons fully stated in the dissent in Hubbell v. City of Des Moines, decided at this present term.